ANSTEAD, Judge,
dissenting.
Although it is far from clear, it appears that appellant has never received a proper hearing on his claim that he was never notified of either his attorney’s withdrawal from the case, or of a motion to dismiss the case for lack of prosecution. I am doubly concerned here because it appears that a number of snafus in the maintenance of appellant’s circuit court file may be responsible. In addition, it appears that the trial court continues to have jurisdiction of the case, if for no other reason than that there has been no final order or judgment of dismissal entered in the case. See Russell v. Russell, 507 So.2d 661 (Fla. 4th DCA 1987).